SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB [x] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2002 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (NO FEE REQUIRED) For the transition period from to Commission file number 333-39826 ENTERRA ENERGY CORP. (Name of Small Business Issuer in Its Charter) Alberta, Canada n/a (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) Suite 2600, 500  4th Avenue S.W. Calgary, Alberta, Canada T2P 2V6 (Address of Principal Executive Offices) (Zip Code) Issuer's Telephone Number: 403/213-2502 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 Par Value (Title of class) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes X No Check if no disclosure of delinquent filers in response to Item 405 of Regulation S-B is contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [x] The issuer's revenues for the most recent fiscal year were Cdn. $ The aggregate market value of the voting and non-voting common equity held by non-affiliates, based upon the average bid and asked prices of the Common Stock on March 25, 2003 was Cdn. $ 45,912,000. Shares of Common Stock held by each officer and director and by each person who owns 5% or more of the outstanding Common Stock have been excluded in that such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. The number of shares outstanding of the issuer's Common Stock, as of March 25, 2003 was 9,183,325. ENTERRA ENERGY CORP. Table of Contents PART 1 Page Description of Business 3 Description of Property 15 Legal Proceedings 15 Submission of Matters to a Vote of Security Holders 16 PART II Market for Common Equity and Related Stockholder Matters 16 Managements Discussion and Analysis or Plan of Operations 20 Consolidated Financial Statements 31 Changes and Disagreements With Accountants on Accounting and Financial Disclosure 32 PART III Directors, Executive Officers, Promoters and Control Persons 32 Compliance with Section 16(a) of the Exchange Act 35 Executive Compensation 35 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 37 Certain Relationships and Related Transactions 44 Exhibits and Reports on Form 8-K 44 Controls and Procedures 45 Exchange Rate Information We publish our consolidated financial statements in Canadian dollars.
